PER CURIAM.
Albaro Francisco Flores appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The record shows that the trial court orally pronounced two concurrent sentences of 3 1/2 years’ incarceration. The written sentences, however, reflect terms of incarceration of 3.6 years instead of 3.5 years. Finding that the sentence did not contain a scrivener’s error and that Defendant’s sentence was legal, the trial court denied Defendant’s 3.800(a) motion to correct sentence.
As Defendant’s written sentences do not conform to the judge’s oral pronouncement, and the error is apparent on the face of the record, we reverse the order denying relief and remand the case to the trial court for correction of Defendant’s sentences. See Berthiaume v. State, 864 So.2d 1257 (Fla. 5th DCA2004).
REVERSED and REMANDED.
SAWAYA, C.J., PLEUS and MONACO, JJ., concur.